FILED
                              NOT FOR PUBLICATION                           OCT 03 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GIDEON SAHAT PERWIRA                              No. 12-71271
SIHOTANG,
                                                  Agency No. A078-020-208
               Petitioner,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Gideon Sahat Perwira Sihotang, a native and citizen of Indonesia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion by denying Sihotang’s second motion

to reopen as untimely and number-barred, where Sihotang filed the motion six

years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and failed to

establish materially changed circumstances in Indonesia to qualify for the

regulatory exception to the time and number limitations, see id. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 987-89 (evidence of changed circumstances must be

qualitatively different from what could have been presented at prior hearing).

      We lack jurisdiction to consider the BIA’s discretionary decision not to

reopen proceedings sua sponte pursuant to 8 C.F.R. § 1003.2(a). See Mejia-

Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011); see also Matter of G-

D-, 22 I. & N. Dec. 1132, 1135 (BIA 1999) (BIA’s consideration of whether a

fundamental change in the law warrants reopening involves an exercise of its sua

sponte authority).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      12-71271